EXHIBIT 10.1

EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of this 3rd day
of August, 2020 by and between World Wrestling Entertainment, Inc. (“WWE”) and
Nick Khan (“Khan”).


WHEREAS, WWE wishes to employ Khan on an at-will basis in the capacity of
President and Chief Revenue Officer pursuant to the terms of this Agreement; and


WHEREAS, by signing below, Khan accepts and agrees to the terms and conditions
set out in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1.        Term/At-Will Employment.


The parties agree that the term of this Agreement, and Khan’s employment, is
intended to be five (5) years from Khan’s anticipated start date of August 5,
2020 (the “Term”).  However, irrespective of the intended Term, Khan’s
employment shall, at all times, be on an at-will basis, so that either WWE or
Khan may terminate his employment, and this Agreement, with or without cause or
reason, at any time; however, if Khan intends to terminate his employment, he
shall provide WWE with at least 60 days advance written notice. However, early
termination of this Agreement shall be subject to the provisions below
concerning post-termination payments to Khan and/or reimbursements due WWE.


SECTION 2.        Position and Duties.


(a)     Khan agrees to render such services to WWE on a full-time basis as are
consistent with the position of President and Chief Revenue Officer as
determined in WWE’s discretion, and pursuant to the terms and conditions
hereinafter set forth. Khan shall, at all times, faithfully, industriously and
to the best of his ability, experience and talent, perform the duties associated
with this position, and he shall devote all of his working time and efforts to
the performance of such duties. Khan shall, at all times, also be subject to and
comply with the policies and procedures generally applicable to WWE’s senior
executives to the extent the same are not inconsistent with any term of this
Agreement.
 

(b)     Khan shall initially report directly to, and be subject to the direction
of, Vincent K. McMahon, Chairman of the Board and Chief Executive Officer.  If
Vincent K. McMahon is no longer Chairman of the Board and Chief Executive
Officer, then Khan shall report directly to his successor as Chief Executive
Officer. Khan’s base of work shall

--------------------------------------------------------------------------------

be in WWE’s Stamford, Connecticut headquarters; however, he shall also render
services at such other places within or outside the United States as WWE may
direct from time to time and as may be reasonably necessary to effectively
fulfill his duties and responsibilities.


SECTION 3.        Compensation & Benefits.


(a)    Base Salary:


(i) Khan’s initial base salary shall be One Million Two Hundred Thousand dollars
($1,200,000.00) per annum, less applicable taxes and withholdings, payable on a
bi-weekly basis in accordance with WWE’s standard payroll practices. Merit
adjustments in base salary shall be within the sole discretion of WWE and
determined and paid out also in accordance with WWE’s standard payroll
practices.


(ii)  If Khan’s employment with WWE is terminated by WWE prior to the end of the
Term without “cause” as defined in the then current WWE Severance Policy (or if
WWE does not then have a Severance Policy in place, then as defined in the
current WWE Severance Policy attached as Exhibit A), or if Khan terminates his
employment with “good reason” as defined below, WWE will continue to pay Khan’s
then current annual Base Salary through the end of the Term in accordance with
WWE’s standard payroll practices.


(iii) For purposes of this Section and otherwise in this Agreement, the
“Administrator” for purposes of application of the Severance Policy provisions
shall be the then current CEO.


(b)  Incentive Bonus:


(i) Khan is also eligible to participate in the WWE Discretionary Bonus Plan.
The funding of the plan is based upon WWE’s achievement of financial and/or
strategic performance measures, as determined by WWE in its discretion. The
bonus pool funding can increase, decrease or be forfeited based on the level of
achievement of WWE’s and/or Khan’s personal performance measures. The initial,
annual target bonus is $1,900,000.00 which shall be pro-rated for calendar year
2020 based on Khan’s first day of work. The fact and amount of Khan’s individual
award will be determined based upon those factors indicated above, and again, at
all times within WWE’s discretion. As with any other benefit programs, the fact
and/or terms of any bonus eligibility can be modified or deleted at any time
within WWE’s sole discretion.  The bonus for any calendar year will be paid by
March 15th of the subsequent calendar year.


(ii) Notwithstanding, and subject to subsection (c) below, if Khan terminates
his employment with “good reason” as defined below, or if Khan’s employment with
WWE is terminated by WWE prior to the end of the Term without “cause” as defined
in the then current WWE Severance Policy (or if WWE does not
2

--------------------------------------------------------------------------------

then have a Severance Policy in place, then as defined in the current WWE
Severance Policy attached as Exhibit A), then Khan’s annual Incentive Bonus
target of $1,900,000.00 shall be paid on a pro-rata basis for the year in which
such termination occurs in accordance with WWE’s standard practices regarding
annual bonus payments.  For clarity, Khan shall not be paid any bonus amounts
for any remaining years of the Term upon termination as described in this
subsection.


(c) Notwithstanding the provisions of subsections (a)(ii) and (b)(ii) above,
payments due to Khan through the remainder of the Term pursuant to said
subsections shall be expressly conditioned on his execution of a standard
separation agreement which shall contain, among other provisions, a full release
and waiver of claims or potential claims against WWE as therein defined, a
confidentiality and non-disparagement provision, and re-affirmation of all other
post-employment obligations by Khan, in the form provided by WWE, which
separation agreement must be executed and irrevocable by the deadlines set by
then applicable laws, but no later than the 60th day following the effective
termination of employment, whichever is less.  Any continued Base Salary or
Incentive Bonus otherwise payable during such period will accrue and be paid,
without interest, on the first payroll following such period.


(d) Sign-on Bonus:


(i) Following the execution of this Agreement by WWE and Khan, Khan will be
entitled to receive a one-time Sign-On Bonus in the amount of $5,000,000.00,
less applicable withholding and deductions (“Sign-On Bonus”), payable on the
first payroll following the start date of employment.


(ii) However, if within the first 12 months Khan voluntarily terminates his
employment without “good reason” (as defined below), or if his employment with
WWE is terminated by WWE for “cause” as defined in the then current WWE
Severance Policy (or if WWE does not then have a Severance Policy in place, then
as defined in the current WWE Severance Policy attached as Exhibit A), then Khan
must reimburse WWE 100% ($5,000,000.00) of the Sign-On Bonus payment.


(iii) If between 12 and 24 months Khan voluntarily terminates his employment
without “good reason” (as defined below), or his employment with WWE is
terminated by WWE for “cause” as defined in the then current WWE Severance
Policy (or if WWE does not then have a Severance Policy in place, then as
defined in the current WWE Severance Policy attached as Exhibit A), then Khan
must reimburse WWE $3,100,000.00 of the Sign-On Bonus payment.


(iv) If between 24 and 36 months Khan voluntarily terminates his employment
without “good reason” (as defined below), or his employment with WWE is
terminated by WWE for “cause” as defined in the then current WWE Severance
Policy (or if WWE does not then have a Severance Policy in place, then
3

--------------------------------------------------------------------------------

as defined in the current WWE Severance Policy attached as Exhibit A), then Khan
must reimburse WWE $1,200,000.00 of the Sign-On Bonus payment.


(v) For the purposes of this Section and elsewhere in this Agreement, “good
reason” shall mean: (A) a material and permanent reduction in Base Salary and/or
target compensation, but excluding a reduction in compensation affecting a group
or groups of employees; (B) a material diminution of duties; (C) a change in
reporting so that Khan no longer reports into Vincent K. McMahon or the
then-current Chief Executive Officer; or (D) a material breach by WWE of the
terms and conditions of this Agreement.  Notwithstanding, in the event Khan
asserts that “good reason” exists for potential termination by him of his
employment, in  order for “good reason” to exist for purposes of this Section
and this Agreement,  he shall first provide WWE with a written notice: (A)
specifying the nature of the “good reason”; and (B) providing WWE with at least
thirty (30) days to cure or remedy the situation he deems to constitute “good
reason” and, if such situation is not cured or remedied during such thirty (30)
day period, he must terminate  employment within sixty (60) days following such
thirty (30) day period. Such notice must comply with Section 6(e)(ii) of this
Agreement.


(vi) Any reimbursement due under this Section shall be paid by Khan within ten
(10) days following the termination date, and Khan expressly authorizes WWE to
deduct reimbursement due from any other sums then otherwise owed him to the
maximum extent permissible by law. This authorization is reflected by Khan’s
execution of the attached Exhibit B.


(e)   Relocation Expense Benefit:


(i) Khan is required to relocate by no later than August 31, 2020 to work
primarily out of WWE’s Stamford office currently located at 1241 East Main
Street, Stamford, CT. As a relocation expense benefit, and subject to WWE’s
standard Relocation Expense Reimbursement Policy, WWE will provide Khan with the
following:




●   

Up to 6 Months of Temporary Housing to be arranged for by WWE or Khan (however,
if arranged for by Khan the cost must be pre-approved by WWE), and paid directly
to the provider by WWE; and





●   

Reimbursement for costs of shipment of household goods from California to
Connecticut upon relocation to Connecticut.



(ii)   If within 12 months of his start date of work, Khan voluntarily
terminates employment without “good reason” as defined in Subsection (d)(v) of
this Section, or his employment is terminated by WWE for “cause” as defined in
4

--------------------------------------------------------------------------------

WWE’s then current Severance Policy (or if WWE does not then have a Severance
Policy in place, then as defined in the current WWE Severance Policy attached as
Exhibit A), Khan must reimburse WWE 100% of relocation costs incurred by WWE on
his behalf or which were otherwise reimbursed to Khan. Reimbursement is due WWE
within 10 days following Khan’s last day of employment, and Khan authorizes WWE
to reduce any final compensation due him to the maximum extent permissible by
law to apply to any such amounts owed back to WWE. Accordingly, Khan’s execution
of the attached Exhibit B is intended to cover this reimbursement as well.


(iii) Khan hereby acknowledges that most relocation expenses including temporary
housing are considered ordinary income according to IRS regulations and will be
added to Khan’s taxable income on Khan’s W-2 at year-end. Khan understands and
acknowledges that Khan is responsible for all taxes associated with this
additional income and to obtain his own tax reporting advice in connection with
this benefit, as well as with all other compensation and benefits provided Khan
under this Agreement. Furthermore, all reimbursement is conditioned on Khan’s
submitting to WWE all appropriate receipts and any other documentation requested
by the WWE within thirty (30) days of the expense being incurred by Khan.


(f)  WWE Equity:


(i) Conditional upon full Board approval which shall be received as of the
effective date of this Agreement, as a material inducement for Khan to accept
employment with WWE, Khan will be granted a Sign-On Inducement Grant of
Performance Stock Units (PSUs) of Class A Common Stock of WWE valued at
$15,000,000.  $6,000,000 of such grant to be granted effective on or about his
official start date (but may be delayed if required under applicable law), and
to be determined based on WWE’s 30-day trailing average stock price ending on
the effective date of this Agreement; the remaining $9,000,000 of such grant to
be granted effective on September 20, 2022 (but may be delayed if required under
applicable law), and to be determined based on WWE’s 30-day trailing average
stock price ending on September 20, 2022.  These PSUs (less applicable taxes and
other deductions required by law) will vest as follows: 40% vesting on September
20, 2022; and 60% on September 20, 2025. These PSUs also shall be at all times
subject to and governed by the terms of WWE’s Omnibus Incentive Plan (“OIP”) and
the award agreement thereunder. For the avoidance of doubt, the award agreement
for the Sign-On Inducement Grant will provide for the claw-back and recovery of
vested amounts due to accounting restatements, violations of WWE’s corporate
policies or any breaches of the restrictive covenants contained in the award
agreement, the terms of this Agreement, or of any other agreement between Khan
and WWE. In addition, these PSUs shall be subject to performance measures as
determined by WWE’s Compensation Committee. These PSUs, as well as future
shares, may also be subject to WWE’s stock ownership guidelines, and at all
times,
5

--------------------------------------------------------------------------------

all other terms and conditions of Khan’s eligibility for equity shall be
governed by the OIP.


(ii) Khan will also be considered for eligibility in all future stock programs
that are offered to other key executives in WWE, including the
Performance/Restricted Stock (PSU/RSU) program, at all times subject to WWE
management’s and the Compensation Committee’s discretion. Further, all other
terms and conditions of Khan’s eligibility for equity shall be governed by the
OIP. The initial target Equity for 2020 is $1,900,000.00 which shall be
pro-rated for calendar year 2020 based on Khan’s first day of work.


(iii) If Khan voluntarily terminates his employment with WWE for any reason, or
his employment with WWE is terminated by WWE for any reason, then any and all
unearned or unvested WWE Equity as set forth above shall be forfeited as of the
last day of employment.


(g) Other Benefits: Khan will be eligible for full company benefits on the first
day of the month coincident or following his date of hire. WWE benefits include
(but are not limited to): medical, dental, life and disability. Khan will be
automatically enrolled in WWE’s 401k plan at 3%. Should Khan elect to opt out of
the 401k auto-enrollment, please call Fidelity at 1-800-835-5097, after receipt
of their confirmation letter. Subject to statutory limits, WWE currently matches
to the 401k fifty percent (50%) of contributions up to six percent (6%) of
salary. This match is subject to a one-year vesting and may be changed by WWE at
any time within WWE’s sole discretion. As with all other employee benefits,
these benefits are subject to change or deletion at any time within WWE’s
discretion and without any particular advance notice.


(h) Paid Time Off: Khan shall be entitled to three (3) weeks of paid vacation
and three (3) paid personal days for calendar year 2020. Vacation and personal
leave accrual and use shall be subject to WWE’s policies as such policies may
exist and/or be amended from time to time.


SECTION 4.        Payments Upon Termination Without Good Reason or For Cause.


(a) In the event Khan voluntarily terminates his employment prior to the Term
without “good reason” as defined above, or WWE terminates Khan’s employment for
“cause” as defined in the then current WWE Severance Policy (or if WWE does not
then have a Severance Policy in place, then as defined in the current WWE
Severance Policy attached as Exhibit A), if Khan dies, or if Khan’s employment
is terminated by WWE due to disability as defined herein, with the sole
exception of his Base Salary through the termination date, no payments upon
termination will be due Khan under this Agreement.  Otherwise, again subject to
the provisions of Section 3(c), Khan shall be entitled to continued Base Salary
through the remainder of the Term and to those other payments as provided for in
this Agreement.


6

--------------------------------------------------------------------------------

(b) If this Agreement expires at the end of the Term without renewal by either
party, with the sole exception of Base Salary through the termination date, no
payments upon expiration shall be due Khan under this Agreement.


(c) For purposes of this Agreement, the term “disability” shall be defined as
Khan’s inability to perform the material responsibilities of his position with
or without reasonable accommodation for a consecutive period of ninety (90) days
in any one year period, or for a non-consecutive period of one hundred twenty
(120) days in any one year period.


SECTION 5.          Conditions of Employment.


(a) Further, Khan’s employment and continued employment shall be conditioned on:
(i) his satisfactory completion of a Form I-9 establishing his authorization to
work in the United States; (ii) results of a background check satisfactory to
WWE in its discretion; (iii) Khan’s execution of this Agreement without
modification; (iv) execution of the attached Exhibit B; (v) execution and
continued compliance with the attached Non-Disclosure, Non-Competition and
Non-Solicitation Agreement attached hereto as Exhibit C; and (vi) execution of
WWE’s Intellectual Property Release & Waiver, Conflict of Interest and Code of
Conduct, Email Acceptable Use Guidelines, Equal Opportunity and Non-Harassment
Policy, Employee Handbook Policy, Policy Prohibiting Insider Trading, Social
Media Policy, and Fitness Center Waiver of Liability agreements.


(b) WWE hereby notifies Khan pursuant to federal law that: (1) an individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made: (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (2) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.


(c) The portions of any current or future WWE Severance Policy relating to the
amount of severance payments shall not apply to this Agreement, and Khan
acknowledges that any post-termination payments due him are only those payments
specifically provided for under this Agreement.


SECTION 6.        General Provisions.


(a) Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies of the State of Connecticut. Accordingly, if any
particular provision of
7

--------------------------------------------------------------------------------

this Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. Notwithstanding the foregoing, if such provision could be
more narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.


(b) Complete Agreement. This Agreement, together with the attachments and
documents referenced herein, supersede any prior correspondence or documents
evidencing negotiations between the parties, whether written or oral, and any
and all understandings, agreements or representations by or among the parties,
whether written or oral, that may have related in any way to the subject matter
of this Agreement.


(c)          Successors and Assigns. WWE’s rights under this Agreement may,
without Khan’s consent, be assigned by WWE, in its sole and unfettered
discretion, to any person, firm, corporation or other business entity which at
any time, whether by purchase, merger or otherwise, directly or indirectly,
acquires all or substantially all of the assets or business of WWE. WWE will
require any successor (whether direct or indirect, by purchase, merger or
otherwise) to all or substantially all of the business or assets of WWE
expressly to assume and to agree to perform this Agreement in the same manner
and to the same extent that WWE would be required to perform it if no such
succession had taken place. Khan may not assign any of his rights and/or
obligations under this Agreement without the prior written consent of WWE, and
any such attempted assignment by Khan without the prior written consent of WWE
will be void.


(d)          Governing Law. This Agreement shall be governed by, and construed
in accordance with and subject to, the laws of the State of Connecticut without
regard to its conflicts of law rules.


(e)          Jurisdiction and Venue.


(i) Khan irrevocably and unconditionally submits, for himself and his property,
to the exclusive jurisdiction of the U.S. District Court for the District of
Connecticut and the State Courts of Connecticut for any action or proceeding
arising out of or relating to this Agreement.


(ii) The parties agree that the mailing by certified or registered mail, return
receipt requested to both: (A) the other party; and (B) counsel for the other
party, of any notice required under this Agreement, or of any process required
by any such court, shall constitute valid and lawful notice or service of
process against them, as applicable, without the necessity for service by any
other means provided by law. Notwithstanding the foregoing,
8

--------------------------------------------------------------------------------

if and to the extent a court holds such means to be unenforceable, each of the
parties’ respective counsel shall be deemed to have been designated agent for
service of process on behalf of its respective client, and any service upon such
respective counsel effected in a manner which is permitted by applicable law
shall constitute valid and lawful service of process against the applicable
party.


(f)  Taxes; Section 409A Compliance.   All payments under this Agreement or
under any other WWE arrangement will be subject to applicable taxes and
withholdings. The intent of the parties is that payments and benefits under this
Agreement comply with or be exempt from Internal Revenue Code Section 409A and
the regulations and guidance promulgated thereunder (collectively “Code Section
409A”) and, accordingly, to the maximum extent permitted this Agreement shall be
interpreted to be in compliance therewith or exempt therefrom. In no event
whatsoever shall WWE be liable for any additional tax, interest or penalty that
may be imposed on Khan by Code Section 409A or damages for failing to comply
with Code Section 409A. A termination of employment shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of nonqualified deferred compensation subject to Code Section 409A upon
or following a termination of employment unless such termination is also a
“separation from service” (as that term is defined in Treasury Regulation
Section 1.409A-1(h)) from WWE and from all other corporations and trades or
businesses, if any, that would be treated as a single “service recipient” with
WWE  under Treasury Regulation Section 1.409A-1(h)(3), and, for purposes of any
such provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” Notwithstanding
any other payment schedule provided herein to the contrary, if Khan is
identified on the date of his separation from service as a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B)(i), then the
following shall apply: (i) with regard to  any payment that is considered
nonqualified deferred compensation subject to Code Section 409A, as determined
by WWE in its sole discretion, and payable on account of a “separation from
service,” such payment shall be made on the date which is the earlier of: (A)
the expiration of the six (6)-month period measured from the date of Khan’s
“separation from service”; and (B) the date of his death (the “Delay Period”) to
the extent required under Code Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid to Khan in a lump sum, and all remaining payments due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.  For purposes of Code Section 409A, Khan’s
right to receive any installment payment pursuant to this Agreement shall be
treated as a right to receive a series of separate and distinct payments.


(g) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of Khan and a duly authorized
representative of WWE, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement or any provision hereof.
9

--------------------------------------------------------------------------------

(h) Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


(i) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.




ACCEPTED AND AGREED:




By: /s/ Nick Khan                              

       Nick Khan


Date: 8/3/20



World Wrestling Entertainment, Inc.




By: /s/ James Johnstone                    

Printed Name: James Johnstone
Title: SVP, Human Resources
Duly authorized


Date: 8/3/20


10

--------------------------------------------------------------------------------

EXHIBIT A
SEVERANCE POLICY







--------------------------------------------------------------------------------

EXHIBIT  B


This Exhibit B concerns a Sign-On Bonus and Relocation Expense Benefits being
conferred as set forth in the Employment Agreement between the undersigned and
WWE made effective August 5, 2020 to which it is attached. The Employment
Agreement further sets forth conditions under which I am obligated to reimburse
WWE for payments conferred under those provisions. In the event a reimbursement
obligation is triggered pursuant to the Employment Agreement, I hereby authorize
and direct WWE, to the fullest extent allowed by law, to withhold the maximum
amount permitted toward such reimbursement due WWE from any remaining
compensation of any type then due me. If there is any remainder due WWE, I will
pay such remaining portion also pursuant to the Employment Agreement.


I understand and agree to the terms of this Exhibit B to the Employment
Agreement, that I have signed this Exhibit B voluntarily and have had the
opportunity to confer with legal counsel of my choice before signing it.


/s/ Nick Khan                                  

Nick Khan
Date: 8/3/20



--------------------------------------------------------------------------------

EXHIBIT  C


NON-DISCLOSURE, NON-COMPETITION and
NON-SOLICITATION AGREEMENT (“Agreement”)


In further consideration of World Wrestling Entertainment, Inc.’s (“WWE” or the
“Company”) employment and continuing employment of Nick Khan (“Employee”), and
for other good and valuable consideration, receipt of which is hereby
acknowledged by the Employee, Employee further acknowledges and agrees as
follows:


Access to Confidential Information: Employee understands and acknowledges that,
in his position of President and Chief Revenue Officer of WWE, and/or in any
future position, the Company will furnish, disclose, or make available to him
Confidential Information (as defined below) related to the business of the
Company, which includes unique and specialized information. Employee further
acknowledges that such Confidential Information has been developed and will
continue to be developed by the Company through the expenditure by the Company
of substantial time, effort and money and that all such Confidential Information
could be used by Employee to compete with the Company. Employee also
acknowledges that if he becomes employed or affiliated with any competitor of
WWE and acts or intends to act in violation of his obligations in this
Agreement, there shall be a rebuttable presumption that it is inevitable that he
would disclose the Confidential Information to such competitor and would use
such Confidential Information, knowingly or unknowingly, on behalf of such
competitor. Further, while Employee is employed by the Company, he will be
introduced to individuals and entities with important relationships to the
Company. Employee acknowledges that any and all “goodwill” created through such
introductions belongs exclusively to WWE, including, without limitation, any
goodwill created as a result of direct or indirect contacts or relationships
between Employee and any contractors, vendors, suppliers or any other business
relationships of WWE.


Definition of Confidential Information: For purposes of this Agreement,
“Confidential Information” includes, without limitation, WWE’s
client/vendor/talent lists, its trade secrets, story lines, plot plans, scripts,
any confidential, private, personal or privileged information about (or provided
by) any of WWE’s officers, directors, employees, contractors, principals,
agents, representatives, or assigns (“WWE Parties”), WWE talent or independent
contractors, WWE clients or prospective or former clients, information
concerning any of WWE’s or the WWE Parties’ business or financial affairs,
including its/their books and records, commitments, procedures, plans and
prospects, products developed by WWE or current or prospective transactions or
business of WWE, marketing plans or strategies, and any “inside information”.


Non-Disclosure of Confidential Information: Employee acknowledges and agrees
that he shall not, during his employment (except with pre-authorized Company
executives on a strict “need to know basis”), or at any time after his
termination from employment, whether voluntary or involuntary, directly or
indirectly, disclose, divulge, or discuss with any individual, entity, company,
association, or any other third party, the Confidential Information, or make use
of

--------------------------------------------------------------------------------

Confidential Information in any manner inconsistent with the best interests of
the Company while employed, or in any manner whatsoever after the termination of
his employment. Notwithstanding the provisions of this section, Employee may
disclose Confidential Information: (a) as compelled by law, judicial process, or
any governmental agency of competent jurisdiction, in which event Employee shall
provide the Company within one (1) business day a copy of such request and shall
not, unless prohibited by law, disclose or provide any Confidential Information
prior to providing such notice to the Company, and shall thereafter cooperate
with the Company in complying therewith; (b) where the information is publicly
available, unless it has become publicly available by Employee in breach of this
Agreement; and (c) where necessary in the ordinary course of business internally
within the Company or otherwise as authorized by the Company in advance of such
disclosure.


Return of Confidential Information: Employee shall not retain copies of any
Confidential Information or documents containing Confidential Information
without consent of the Company at any time. Further, upon termination of his
employment, whether voluntary or involuntary, Employee shall return all
Confidential Information including, without limitation, products, materials,
memoranda, notes, records, reports, or other documents or photocopies of the
same. Nothing herein contained shall prevent Employee from retaining copies of
documents reflecting his personal data, including copies of this Agreement, his
employment agreement to which this Agreement is attached (“Employment
Agreement”), or other agreements between him and the Company, his compensation,
and/or benefits conferred during his employment.


Non-Competition/Non-Solicitation: Employee recognizes and acknowledges the
competitive and proprietary aspects of the business of the Company, as well as
the significant expenditure of time and money in creating, developing and
marketing its intellectual property and/or products. Employee further recognizes
and acknowledges the significant expenditure of time and money in developing and
securing the Company’s business relationships and good will in the markets in
which the Company participates.


Employee therefore agrees that, during his employment and for twenty-four (24)
months following the termination of his employment, whether voluntary or
involuntary, he shall not, for any reason whatsoever in the absence of the
Company’s prior written consent:




(A)
Whether individually, as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or in any other capacity,
other than on behalf of the Company or a subsidiary, organize, establish, own,
operate, manage, control, engage in, participate in, invest in, permit his name
to be used by, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or business organization), or
otherwise assist any person or entity that engages in or owns, invests in,
operates, manages or controls any venture or enterprise which engages or
proposes to engage in any business conducted by the Company. For purposes of
this Agreement, “business conducted by the Company” shall be defined as an
organization, entity, or individual engaged in the entertainment industry,
whether related to professional wrestling, sports entertainment or otherwise;


--------------------------------------------------------------------------------


(B)
Either individually or on behalf of or through any third party, directly or
indirectly, solicit, divert or appropriate or attempt to solicit, divert or
appropriate, any business or relationships, or prospective business or
prospective relationships of the Company, for the purpose of competing in any
business which is competitive with the business conducted by the Company as
defined above. “Prospective business” or a “prospective relationship” shall mean
a person, firm or entity for which the Company has developed, or to whom/which
the Company has made, any presentation or “pitch” (or similar offering of
services) during the twelve (12) months prior to Employee’s effective
termination date (and Employee shall be obligated to request from the Company
the list of such prospective customers upon his termination for any reason); or





(C)
Either individually or on behalf of or through any third party, directly or
indirectly, (i) solicit, entice or persuade or attempt to solicit, entice or
persuade any employees or contractors (including WWE talent) of or consultants
to the Company to leave the employ or service of the Company for any reason; or
(ii) employ, cause to be employed, or solicit the employment of, any employee or
contractor (including WWE talent) of or consultant to the Company while any such
person is employed by or providing services to the Company; and/or





(D)
Either individually or on behalf of or through any third party, directly or
indirectly, interfere with, or attempt to interfere with, the relations between
the Company and any vendor or supplier to the Company. Nothing set forth in this
subsection (D) is intended to nor shall it prevent or prohibit Employee or his
future employer from doing business with any vendor or supplier to the Company,
on the condition that such activity does not violate any other term of this
Agreement or the Employment Agreement.


Reasonableness of Restrictions: Employee further recognizes and acknowledges
that: (a) the prohibitions of this Agreement are sufficiently narrow and
reasonable in relation to the skills which represent his principal saleable
asset both to the Company and to prospective employers; and; (b) the time period
of the provisions of this Agreement is reasonable, legitimate and fair to
Employee in light of the Company’s need to protect its business and good will,
to market its services and intellectual property in the applicable markets, and
in order to have a sufficient customer base to make the Company’s business
profitable, and taking into account the limited restrictions herein compared to
the types of employment for which Employee is qualified to earn a livelihood.


Survival of Acknowledgements and Agreements: Employee understands and agrees
that the acknowledgements and agreements set forth in this Agreement will
survive the termination of his employment with the Company for any reason or for
no reason, whether voluntary or involuntary.


Disclosure to Future Employers: Employee agrees that he will provide, and the
Company, in its discretion, may similarly provide, a copy of this Agreement to
any business or enterprise which Employee may, directly or indirectly, own,
manage, operate, finance, join, control or in which

--------------------------------------------------------------------------------

Employee may participate in the ownership, management, operation, financing, or
control, or with which Employee may be connected as an officer, director,
employee, partner, principal, agent, representative, contractor, consultant or
otherwise.


Miscellaneous Representations by Employee: Employee hereby represents and
warrants to the Company that he understands this Agreement, that he has entered
into this Agreement voluntarily and that his employment with the Company and the
terms of this Agreement will not conflict with any legal duty owed by him to any
other party, or with any agreement to which he is a party or by which he is
bound, including, without limitation, any non-disclosure, non-competition or
non-solicitation provision contained in any such agreement. Employee hereby
indemnifies and holds harmless the Company and its officers, directors, security
holders, partners, members, employees, contractors, agents and representatives
against loss, damage, liability or expense arising from any claim based upon
circumstances alleged to be inconsistent with such representation and warranty.


Assignment: The Company may assign its rights and obligations hereunder to any
person or entity that succeeds to all or substantially all of the Company’s
business or that aspect of the Company’s business in which Employee is
principally involved or to any Company affiliate, on the condition that such
successor or purchaser assumes any and all of Company’s obligations hereunder.
Employee may not assign any of his rights and/or obligations under this
Agreement without the prior written consent of the Company and any such
attempted assignment by him without the prior written consent of the Company
will be void.


Benefit: All statements, representations, warranties, covenants and agreements
in this Agreement will be binding on the parties hereto and will inure to the
benefit of the respective successors and permitted assigns of each party hereto.
Nothing in this Agreement will be construed to create any rights or obligations
except between the Company and Employee, except for Employee’s obligations to
the Company as set forth herein and in the Employment Agreement, and no person
or entity can be regarded as a third-party beneficiary of this Agreement.


Governing Law: This Agreement and the rights and obligations of the parties
hereunder will be construed in accordance with and governed by the laws of the
State of Connecticut, without giving effect to the conflict of law principles
thereof.


Severability: The parties intend this Agreement to be enforced as written.
However: (a) if any portion or provision of this Agreement is to any extent
declared illegal or unenforceable by a duly authorized court having
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, will not be affected thereby, and each
portion and provision of this Agreement will be valid and enforceable to the
fullest extent permitted by law; and (b) if any provision, or part thereof, is
held to be unenforceable because of the duration of such provision, or the
scope, or other aspect of such provision, the court making such determination
will have the power to reduce the duration, scope, or other aspect of such
provision, and/or to delete specific words and phrases (“blue-penciling”), and
in its reduced or blue-penciled form, such provision will then be enforceable
and will be enforced.

--------------------------------------------------------------------------------

Injunctive Relief: Employee hereby expressly acknowledges that any breach or
threatened breach of any of the terms and/or conditions set forth in this
Agreement will result in substantial, continuing and irreparable injury to the
Company. Therefore, in addition to any other remedy or damages that may be
available to the Company pursuant to applicable law and/or in the Employment
Agreement, the Company will be entitled to injunctive or other equitable relief
by a court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Agreement, as well as for reimbursement for its
costs and reasonable attorney’s fees incurred. The period during which the
covenants contained in this Agreement will apply will be extended by any periods
during which Employee has been found by a court to have been in violation of
such covenants.


Amendment: The provisions of this Agreement may be amended and waived only with
the prior written consent of Employee and a duly authorized representative of
the Company.


No Waiver of Rights, Powers and Remedies: No failure or delay by a party hereto
in exercising any right, power or remedy under this Agreement, and no course of
dealing between the parties hereto, will operate as a waiver of any such right,
power or remedy of the party. No single or partial exercise of any right, power
or remedy under this Agreement by a party hereto, nor any abandonment or
discontinuance of steps to enforce any such right, power or remedy, will
preclude such party from any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The election of any remedy by a
party hereto will not constitute a waiver of the right of such party to pursue
other available remedies. No notice to or demand on a party not expressly
required under this Agreement will entitle the party receiving such notice or
demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand.


Employment at Will: Nothing contained in this Agreement shall, or be construed
to, alter Employee’s status as an employee at will with the Company as set forth
in the accompanying Employment Agreement. Nothing further herein contained shall
be construed as inconsistent with any other terms of such Employment Agreement;
however, in the event it is determined that there is any such inconsistency with
other terms of the Employment Agreement, the terms of this Agreement shall
prevail with respect to that provision.




[REST OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

Opportunity to Review: Employee hereby acknowledges that he has had adequate
opportunity to review these terms and conditions and to reflect upon and
consider the terms and conditions of this Agreement, and that he has had the
opportunity to consult with counsel of his own choosing regarding such terms.
Employee further acknowledges that he fully understands the terms of and has
voluntarily executed this Agreement.




ACCEPTED AND APPROVED:






NICK KHAN (EMPLOYEE)




___/s/ Nick Khan______________________________


Date: 8/3/20



